Title: From Thomas Jefferson to John Hartwell Cocke, 21 February 1823
From: Jefferson, Thomas
To: Cocke, John Hartwell


Dear Sir
Monticello
Feb. 21. 23.
You know that the legislature has permitted us to borrow another 60,000.D. from the literary fund. to accept this in form would require an immediate meeting of the board that we may engage our workmen before they are taken off by other engagements for the season. but the weather, the season, the roads & the convenience of our brethren rendering a meeting precarious if not  desperate mr Cabell & mr Loyall have sent me their written approbation of an acceptance, I expect to recieve mr Madison’s tomorrow & Genl Brackenridge’s sometime hence. This will authorise us to engage our workmen, & them their aids & to provide materials immediately. there are also some other points for consultation which will require your presence. you need not fix a day, but come the first that the weather & your own convenience will permit, but the sooner the better. you can easily come here between breakfast and dinner, and the next morning we will go to the University and have a consultation with mr Brockenbro’ Nelson & Dinsmore, on necessary points, and the preparations of bricks may commence immediately. to lose no time the bearer is sent express. affectionately yoursTh: Jefferson